Case: 2:20-cv-02742-MHW-KAJ Doc #: 22 Filed: 05/10/21 Page: 1 of 7 PAGEID #: 838

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

Sandra D. Stover,

Plaintiff, Case No. 2:20-cv-2742

Vv. Judge Michael H. Watson
Commissioner of Social Security, Magistrate Judge Jolson

Defendant.

OPINION AND ORDER

Sandra D. Stover (“Plaintiff”) applied for a Period of Disability, Disability
Insurance Benefits, and Supplemental Security Income. Compl., ECF No. 4.
The applications were denied initially and on reconsideration, and Plaintiff
requested a hearing before an Administrative Law Judge (“ALJ”). R&R 1, ECF
No. 20. The ALJ held two hearings and then issued a decision denying benefits.
ld. The Appeals Council denied Plaintiff's request for review, and Plaintiff sued in
this Court. /d.

Magistrate Judge Jolson, to whom this case was referred, issued a Report
and Recommendation (“R&R”) recommending the Court overrule Plaintiff's
Statement of Specific Errors and affirm the Commissioner’s denial of benefits.
R&R, ECF No. 20. Plaintiff timely objected.

Because the R&R was issued pursuant to Federal Rule of Civil Procedure
72(b), the Undersigned must determine de novo any part of the Magistrate

Judge’s disposition that has been properly objected to. Fed. R. Civ. P. 72(b)(3).
Case: 2:20-cv-02742-MHW-KAJ Doc #: 22 Filed: 05/10/21 Page: 2 of 7 PAGEID #: 839

The Undersigned may accept, reject, or modify the R&R, receive further
evidence, or return the matter to the Magistrate Judge with instructions. /d.

On objection, Plaintiff contends the ALJ failed to properly evaluate the
opinions of her treating physician, Dr. Jeffrey Haggenjos (“Dr. Haggenjos”). Obj.
2—5, ECF No. 21. She first suggests that because his opinions were well-
supported and not inconsistent with other record evidence, the ALJ should have
assigned his opinions controlling weight. /d. at 3. To that end, Plaintiff argues
the record, as a whole, supports Dr. Haggenjos’s opinions. /d. at 3-4.
Alternatively, Plaintiff argues that, even if Dr. Haggenjos’s opinions are not
entitled to controlling weight, the fact that some record evidence supports the
opinions shows the ALJ erred in assigning them onlly little weight. /d. at 4.

Dr. Haggenjos appears to have been Plaintiffs primary care physician, and
in April 2018, he offered opinions about the limitations caused by Plaintiff's
mental health conditions. Dr. Haggenjos diagnosed Plaintiff as suffering from
anxiety, depression, and mild paranoia. AR 686, ECF No. 16. He opined that
Plaintiff was extremely impaired in her ability to: (1) accept instruction from or
respond appropriately to criticism from supervisors or superiors; (2) relate to the
general public and maintain socially appropriate behavior; (3) perform and
complete work tasks in a normal work day or week at a consistent pace; (4) work
in cooperation with or proximity to others without being distracted by them;

(5) carry through instructions and complete tasks independently; (6) maintain

attention and concentration for more than brief periods of time; (7) perform at

Case No. 2:20-cv-2742 Page 2 of 7
Case: 2:20-cv-02742-MHW-KAJ Doc #: 22 Filed: 05/10/21 Page: 3 of 7 PAGEID #: 840

expected production levels; (8) respond appropriately to changes in the work
setting; (9) behave predictably, reliably, and in an emotionally stable manner; and
(10) tolerate customary work pressures. /d. at 688-90. He additionally opined
Plaintiff was markedly impaired in her ability to: (1) work in coordination with or
proximity to others without distracting them or exhibiting behavioral extremes;

(2) respond appropriately to co-workers or peers; (3) process subjective
information accurately and use appropriate judgment; (4) remember locations,
workday procedures, and instructions; and (5) be aware of normal hazards and
take necessary precautions. /d. at 688-89. Due to these impairments, Dr.
Haggenjos opined that Plaintiff would be absent from work five or more times per
month. /d. at 690. The ALJ gave those opinions little weight. /d. at 26.

In reviewing the ALJ’s decision, the Court first determines whether the ALJ
properly declined to afford Dr. Haggenjos’s opinions controlling weight; if so, the
Court considers whether the ALJ gave good reasons, supported by substantial
evidence, for giving the opinions little weight.

The ALJ properly failed to give Dr. Haggenjos’s opinions controlling weight
because they were inconsistent with other objective evidence. First, the ALJ
correctly noted that Plaintiffs mental health symptoms were well controiled when
she complied with her treatment plan of medication and therapy. /d. at 24.
Specifically, the ALJ cited Exhibits BOF, B14F, and B19F, to show that, between
February 2016 and November 2018, Plaintiff found a treatment plan that worked

for her and kept her mental health symptoms under control. /d. Second, the ALJ

Case No. 2:20-cv-2742 Page 3 of 7
Case: 2:20-cv-02742-MHW-KAJ Doc #: 22 Filed: 05/10/21 Page: 4 of 7 PAGEID #: 841

cited observations of Plaintiff at her routine doctor appointments as well as her
ability to perform activities of daily living that contradicted Dr. Haggenjos’s
opinions. /d. (citing Exhibits B2F, B3F, B&F, BOF, B10F, B11F, B14F, B19F, and
B4E). Because Dr. Haggenjos’s opinions were, indeed, inconsistent with that
cited record evidence, the ALJ properly failed to give his opinions controlling
weight.

Plaintiff argues that the record, as a whole, supports Dr. Haggenjos’s
opinions. Obj. 3-4, ECF No. 21. She cites several portions of the record that
she claims support Dr. Haggenjos’s opinions. Much of the records Plaintiff cites,
e.g., AR 422-37, 442-52, ECF No. 16, predate the period of disability at issue.
Furthermore, while the portions Plaintiff cites do support the conclusion that
Plaintiff suffers from depression and anxiety, many actually contradict Dr.
Haggenjos’s opinions on the extreme limitations those disorders cause. See id.
at 448, 458-59 (noting, contrary to Dr. Haggenjos’s opinion, that Plaintiff's
judgment and insight were intact and her attention span was normal); id. at 519
(noting Plaintiff denied arguing with coworkers and got along well with
supervisors); id. at 524-26 (opining Plaintiff was able to remember, understand,
and carry out instructions in the workplace and would have little to somewhat
elevated risk for responding inappropriately to coworkers and supervisors). In
any event, although there may be some record evidence that supports some of

Dr. Haggenjos’s opinions, as shown above, the opinions are inconsistent with the

Case No. 2:20-cv-2742 Page 4 of 7
Case: 2:20-cv-02742-MHW-KAJ Doc #: 22 Filed: 05/10/21 Page: 5 of 7 PAGEID #: 842

record as a whole. The ALJ therefore did not err in failing to accord controlling
weight to the opinions.

The ALJ also gave good reasons for giving Dr. Haggenjos’s opinions little
weight. As a procedural matter, the ALJ’s decision was specific enough to make
clear the weight she gave Dr. Haggenjos’s opinions as well as the reasons for
that weight. See id. at 26 (explaining the ALJ assigned “little weight’ to Dr.
Haggenjos’s opinions because Plaintiff required only conservative treatment, was
frequently observed to not have deficits in the categories Dr. Haggenjos found
deficits, and Plaintiffs ADLs were inconsistent with someone with such severe
limitations); see also id. at 20, 24 (further detailing evidence inconsistent with Dr.
Haggenjos’s opinions).

Plaintiffs argument on objection really asserts that the ALJ’s “good
reasons” were not themselves supported by substantial evidence and, as such,
did not constitute good reasons at all. Specifically, Plaintiff attacks two of the
reasons the ALJ provided for assigning little weight to Dr. Haggenjos’s opinions.
First, Plaintiff argues that the ALJ’s crediting of the state agency psychologists’
opinions is not a good reason for assigning little weight to Dr. Haggenjos’s
opinions. Obj. 2-3, ECF No. 21.

This objection may be rejected out of hand. The ALJ did not assign little
weight to Dr. Haggenjos’s opinions because those opinions conflicted with the

state agency psychologists’ opinions. Rather, the ALJ gave Dr. Haggenjos’s

opinions little weight because they were inconsistent with Plaintiffs mental health

Case No. 2:20-cv-2742 Page 5 of 7
Case: 2:20-cv-02742-MHW-KAJ Doc #: 22 Filed: 05/10/21 Page: 6 of 7 PAGEID #: 843

treatment, the observations of Plaintiff during treatment sessions, and her ADLs.
Id. at 26. The ALJ did not even mention the state agency psychologists’ opinions
in articulating the weight assigned to Dr. Haggenjos’s opinions. See jd. In other
words, the ALJ gave Dr. Haggenjos’s opinions little weight and, separately, gave
the state agency psychologists’ opinions great weight, see id. at 24—25, but the
latter was not the reason for the former. This objection therefore lacks merit.

Second, Plaintiff argues the ALJ improperly discredited Dr. Haggenjos’s
opinions on the basis that Plaintiff merely underwent conservative treatment for
her mental health, consisting solely of therapy and medication. Specifically, she
argues that medication and therapy are “the normal course of action for mental
health impairments” and that there is “no other extreme treatment that [Plaintiff]
could undergo in relation to her mental health impairments.” Obj. 3, ECF No. 21.
Because there is no more extreme treatment that Plaintiff could have, but did not,
utilize, she argues the ALJ should not have discredited Dr. Haggenjos’s opinions
on this basis. /d.

This objection is also unpersuasive. The ALJ’s conclusion was not so
much premised on the extremity of the treatment (or lack thereof) as the fact that
“there [did] not appear to be any change in the claimant’s mental functioning from
the date of the prior decision.” AR 20, ECF No. 16. A prior ALJ denied benefits
based on mental impairments due, in part, to Plaintiffs conservative treatment
history, normal observations during treatment, and her extensive activities of

daily living. /d. at 22 (citing Ex. B1A at 12-14). In connection with Plaintiff's
Case No. 2:20-cv-2742 Page 6 of 7
Case: 2:20-cv-02742-MHW-KAJ Doc #: 22 Filed: 05/10/21 Page: 7 of 7 PAGEID #: 844

current application, the second ALJ was bound by the mental residual functional
capacity unless Plaintiff showed a material change in facts or law. Acquiescence
Ruling 98-4(6), 1998 WL 283902; Drummond v. Comm’r of Social Sec., 126 F.3d
837, (6th Cir. 1997). Plaintiff makes no effort on objection to show that her
course of treatment from December 16, 2015, onward, conservative or not, was a
material change from the course of treatment she received before the prior denial
of benefits. Without showing that her course of treatment changed between the
prior denial and her current application, the ALJ properly found that her continued
conservative treatment was evidence of no material change in her mental
residual functional capacity, especially because her treatment notes showed that
her symptoms were well controlled when she complied with that regimen. See
AR 24, ECF No. 16 (“While the record reflects additional mental health
diagnoses, there does not appear to be any change in the claimant’s mental
functioning from the date of the prior decision.”).

Plaintiff's objections are OVERRULED, the R&R is ADOPTED, and the
Commissioner’s decision is AFFIRMED. The Clerk shall enter judgment for the
Commissioner and terminate this case.

IT IS SO ORDERED.

Iycheallt tire

MICHAEL H. WATSON, JUDGE
UNITED STATES DISTRICT COURT

Case No. 2:20-cv-2742 Page 7 of 7
